58 Mich. App. 163 (1975)
227 N.W.2d 271
PEOPLE
v.
CUNNINGHAM
Docket No. 19294.
Michigan Court of Appeals.
Decided January 29, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training & Appeals, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Robert M. Cohn, for defendant on appeal.
*164 Before: QUINN, P.J., and BASHARA and R.M. MAHER, JJ.
Leave to appeal denied, 394 Mich ___.
QUINN, P.J.
October 2, 1973, defendant pleaded guilty to assault with intent to rob being armed, MCLA 750.89; MSA 28.284. He was sentenced and he appeals on a single issue, namely: was it reversible error for the trial court to accept the plea when the factual basis underlying the plea failed to disclose that he was armed?
Reluctantly, but unhesitatingly, we must answer yes. The plea was taken subsequent to the effective date of GCR 1963, 785.7. The record does not disclose that defendant was armed. GCR 1963, 785.7(3)(c) required the trial judge to reject the plea. Failure to do so constituted reversible error, GCR 1963, 785.7(5).
So long as GCR 1963, 785.7 is in effect, trial judges taking pleas and judges of the Court of Appeals reviewing pleas taken should forget they are judges. Their function in these proceedings is clerical. Their job is to see that GCR 1963, 785.7, chapter and verse, is, or has been, meticulously complied with as to all matters of substance, including t's crossed and i's dotted, People v Shekoski, 393 Mich. 134; 224 NW2d 656 (1974).
Reversed and remanded.